The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18-21 and 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of “the first composite layer and the second composite layer of the two adjacent conductor layers are fully separated by an airgap extending along a lateral direction”, as recited in claim 16, is unclear as to whether said airgap is the same airgap recited earlier, or a different airgap.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 23, 27-31 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goda et al. (10,431,591) in view of Zhang et al. (2016/0086972), Kamigaichi (2016/0071871), Tsutsumi et al. (2016/0163728) and Fukuzumi et al. (2010/0207195).
Regarding claim 23, Goda et al. teach in figure 1 and related text a three-dimensional (3D) memory device, comprising: 
a stack structure on a substrate, the stack structure comprising a plurality of conductor layers 28, each of the plurality of conductor layers being insulated from one another by a first composite layer 26, 42, 44, 46, a second composite layer (another 26, 42, 44, 46), and a gap 45; 
a channel structure 44, 46, 48 extending from a top surface of the stack structure to the substrate along a vertical direction, wherein the channel structure comprises a memory layer 44  between a blocking layer and a tunneling layer,
the memory layer 44 comprising a plurality of memory layer segments (also of memory cells 30, 36) each being disconnected from one another and corresponding to a respective one of conductor layers.
Goda et al. do not teach a gap being an airgap, do not teach a source structure extending from the top surface of the stack structure to the substrate and including a sidewall partially exposed by the gap.
Zhang et al. in figure 5I and related text a stack structure comprising a plurality of conductor layers, each of the plurality of conductor layers being insulated from one another by a first gate-to-gate dielectric layer 503a, 535, 503b above the respective conductive layer and a second gate-to-gate dielectric (another 503a, 535, 503b) below the respective conductive layer, wherein each of the first gate-to-gate dielectric layer and the second gate-to-gate dielectric layer comprising a pair of composite layers 503a, 503b and an airgap 535 between the pair of composite layers along a vertical direction perpendicular to a top surface of a substrate 100.Kamigaichi teaches in figure 2A and related text a source structure SL extending from the top surface of the stack structure to the substrate 10.
Tsutsumi et al. teach in figure 12 and related text a source structure 8A extending from the top surface of the stack structure to the substrate.
Fukuzumi et al. teach in figure 5 and related text (see paragraph [0094]) a source structure 42 including a sidewall partially exposed by gaps (source structure 42 includes a sidewall partially exposed by gaps because source structure 42 is formed as repeated intervals in the column direction.  It is noted that the claim does not require that a source line is including a sidewall partially exposed by gaps but rather a source structure and said source structure can include additional elements as part of said structure).Fukuzumi et al., Zhang et al., Kamigaichi, Tsutsumi et al. and Goda et al. are analogous art because they are directed to a three-dimensional (3D) memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Goda et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the source structure extending from the top surface of the stack structure to the substrate, as taught by Kamigaichi and Tsutsumi et al., and to include a sidewall partially exposed by the gap, as taught by Fukuzumi et al. and to form an airgap between the pair of the composite layers, as taught by Zhang et al., in Goda et al.’s device, in order to simplify the processing steps of making the device when using the structure in practical application which require pluralities of memory cells and transistors formed in the substrate and in order to provide better protection to the memory cells of the device, respectively.

In the combined device, the motivation to form the source structure extending from the top surface of the stack structure to the substrate and including a sidewall partially exposed by the airgap is that such a structure provides easier connection from the transistors of the structure to external connections which are required to operate the device.

Regarding claim 27, Goda et al. teach in figure 1 and related text that  the plurality of memory layer segments each comprises a vertical portion along the vertical direction and two lateral portions along a lateral direction parallel to the top surface of the substrate, the vertical portion and the two lateral portions forming a U shape.

Regarding claim 28, Goda et al. teach in figure 1 and related text that along a radial direction from a sidewall of the channel structure to a center of the channel structure, the channel structure comprises a blocking layer, the memory layer segments adjacent to the blocking layer, the tunneling layer adjacent to the memory layer, a semiconductor layer adjacent to the tunneling layer, and a dielectric core adjacent to the semiconductor layer.

Regarding claim 29, Goda et al. teach in figure 1 and related text that the blocking layer comprises a plurality of blocking portions each under a bottom of a respective conductor layer and each being disconnected from one another.

Regarding claim 30, in the combined device, ends of the two lateral portions of two memory layer segments corresponding to two adjacent conductors are exposed by the airgap.

Regarding claim 31, in the combined device, the plurality of memory layer segments each comprises two lateral portions that are respectively exposed by one airgap above the corresponding conductor layer and another airgap below the corresponding conductor layer.


Regarding claim 38, in the combined device, the first composite layer completely covers a bottom surface of an upper one of two adjacent conductor layers, the second composite layer completely covers a top surface of a lower one of two adjacent conductor layers, the first composite layer and the second composite layer of the two adjacent conductor layers are fully separated by the airgap extending along the lateral direction (see analysis with respect to claim 16).

Regarding claim 39, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the sub-layer of silicon oxynitride between a pair of sub-layers of silicon oxide, in prior art’s device in order to provide better protection to the memory cells by using well-known insulating material.


2.	Claims 32, 34-35 and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goda et al. (10,431,591) in view of Zhang et al. (2016/0086972).
Regarding claim 32, Goda et al. teach in figure 1 and related text a three-dimensional (3D) memory device, comprising: 
a stack structure on a substrate, the stack structure comprising a first conductor layer 28 and a second conductor layer (another 28 layer), the first conductor layer and the second conductor layer being separated from each other in a vertical direction perpendicular to a top surface of a substrate by a gate-to-gate dielectric layer 26, 42, 44, 46, the gate-to-gate dielectric layer comprising a first composite layer, a second composite layer, and a gap 45 between the first conductor layer and the second conductor layer; and
a channel structure 44, 46, 48 extending from a top surface of the stack structure to the substrate along the vertical direction, wherein the channel structure comprises a memory layer 44 between a blocking layer and a tunneling layer, 
the memory layer 44 comprising a plurality of disconnected memory layer segments (also of memory cells 30, 36) each being disconnected from one another and corresponding to a respective one of conductor layers 28, wherein each of the memory layer segments comprises a vertical portion along the vertical direction and at least one lateral portion along the lateral direction, and ends of two lateral portions (the ends of the bottom surface) of two memory layer segments corresponding to two adjacent conductor layers are exposed by the gap 26 between the two adjacent conductor layers with a contacting interface extending along the vertical direction perpendicular to the top surface of the substrate.
Goda et al. do not teach a gap being an airgap.
Zhang et al. in figure 5I and related text a stack structure comprising a plurality of conductor layers, each of the plurality of conductor layers being insulated from one another by a first gate-to-gate dielectric layer 503a, 535, 503b above the respective conductive layer and a second gate-to-gate dielectric (another 503a, 535, 503b) below the respective conductive layer, wherein each of the first gate-to-gate dielectric layer and the second gate-to-gate dielectric layer comprising a pair of composite layers 503a, 503b and an airgap 535 between the pair of composite layers along a vertical direction perpendicular to a top surface of a substrate 100.Zhang et al. and Goda et al. are analogous art because they are directed to a three-dimensional (3D) memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Goda et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form an airgap between the pair of the composite layers, as taught by Zhang et al., in Goda et al.’s device, in order to provide better protection to the memory cells of the device.

Regarding claim 34, in the combined device, the plurality of memory layer segments each comprises a pair of lateral portions that are each in contact with the airgap. 

Regarding claim 35, in the combined device each of the composite layers comprises at least a sub-layer. The combined device does not teach that the sub-layer comprises silicon oxynitride.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the sub-layer of silicon oxynitride in prior art’s device in order to provide better protection to the memory cells by using well-known insulating material.

Regarding claim 40, in the combined device, the first composite layer completely covers a bottom surface of an upper one of two adjacent conductor layers, the second composite layer completely covers a top surface of a lower one of two adjacent conductor layers, the first composite layer and the second composite layer of the two adjacent conductor layers are fully separated by the airgap extending along the lateral direction (see analysis with respect to claim 16).

Regarding claim 41, in the combined device a source structure, wherein the source structure includes a sidewall (an arbitrarily chosen sidewall) partially exposed by the airgap.

3.	Claims 16, 18-21 and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goda et al. (2018/0219017) in view of Zhang et al. (2016/0086972) and Sasagawa (2013/0120414).
Regarding claim 16, Goda et al. teach in figure 1 and related text a three-dimensional (3D) memory device, comprising: 
a stack structure on a substrate, the stack structure comprising a plurality of conductor layers 28 each insulated from one another, 
a first composite layer 42 and/or 44, a second composite layer (another 42 and/or 44), and a gap 45, 
wherein the first composite layer completely covers a bottom surface (at least part of the bottom surface) of an upper one of two adjacent conductor layers, the second composite layer completely covers a top surface (at least part of the top surface) of a lower one of two adjacent conductor layers, the first composite layer and the second composite layer of the two adjacent conductor layers are fully separated by a gap extending along a lateral direction,
 each of the first and second composite layers comprises a sub-layer between a pair of sub-layers extending along the lateral direction, 
a channel structure 44, 46, 48 extending from a top surface of the stack structure to the substrate along a vertical direction, wherein the channel structure comprises: 
a memory layer 44 between a blocking layer 42 and a tunneling layer 46, the memory layer 44 comprising a plurality of memory layer segments (also of memory cells 30, 36) each being disconnected from one another and corresponding to a respective one of conductor layers, 
wherein each of the memory layer segments comprises a vertical portion along the vertical direction and at least one lateral portion along a lateral direction.

Goda et al. do not teach that the gap is an airgap and do not explicitly state that each of the first and second composite layers comprises a sub-layer of silicon oxynitride between a pair of sub-layers of silicon oxide, 
Sasagawa teaches that each in paragraph [0090] that blocking layer 99 comprises composite layers wherein each composite layer comprises a sub-layer of silicon oxynitride between a pair of sub-layers of silicon oxide.
Zhang et al. in figure 5I and related text a stack structure comprising a plurality of conductor layers, each of the plurality of conductor layers being insulated from one another by a first gate-to-gate dielectric layer 503a, 535, 503b above the respective conductive layer and a second gate-to-gate dielectric (another 503a, 535, 503b) below the respective conductive layer, wherein each of the first gate-to-gate dielectric layer and the second gate-to-gate dielectric layer comprising a pair of composite layers 503a, 503b and an airgap 535 between the pair of composite layers along a vertical direction perpendicular to a top surface of a substrate 100.
Sasagawa, Zhang et al. and Goda et al. are analogous art because they are directed to a three-dimensional (3D) memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Goda et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form an airgap between the pair of the composite layers, as taught by Zhang et al., and to form the first and second composite layers comprises a sub-layer of silicon oxynitride between a pair of sub-layers of silicon oxide, as taught by Sasagawa, in Goda et al.’s device, in order to simplify the processing steps of making the device when using the structure in practical application which require pluralities of memory cells and transistors formed in the substrate, and in order to provide better protection to the memory cells of the device, respectively.  

Regarding claim 18, in the combined device, the first and second composite layers each comprises a plurality of alternatingly arranged sub-layers of silicon oxide and sub-layers of silicon oxynitride.

Regarding claim 19, Goda et al. teach in figure 1 and related text that along a radial direction from a sidewall of the channel structure to a center of the semiconductor channel, the channel structure comprises a blocking layer, the plurality of memory portions 9a, 9b over the blocking layer a tunneling layer over the plurality of memory portions, a semiconductor layer 1 over the tunneling layer, and a dielectric core over the semiconductor layer.
Regarding claim 20, Goda et al. teach in figure 1 and related text that the first composite layer (of the gate-to-gate dielectric layer) is located between ends of the respective vertical portion of respective memory portions along the vertical direction.

Regarding claim 21, in the combined device, an end of each of the memory portions is in contact with the respective airgap.

Regarding claim 36, in the combined device, the blocking layer comprises a plurality of vertical blocking portions each being (i) disconnected from one another and (ii)vertically and laterally surrounded by a respective one of the memory layer segments, the at least one lateral portion of the respective one of the memory layer segments being over and in contact with a respective end of the vertical block portion.

Regarding claim 37, the combined device includes a source structure, wherein the source structure includes a sidewall (an arbitrarily chosen sidewall) partially exposed by the airgap.

4.	Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goda et al. (2018/0219017), Zhang et al. (2016/0086972) and Sasagawa (2013/0120414), as applied to claim 16 above and further in view of Kamigaichi (2016/0071871), Tsutsumi et al. (2016/0163728) and Fukuzumi et al. (2010/0207195).
Regarding claim 37, Goda et al., Zhang et al. and Sasagawa teach substantially the entire claimed structure, as applied to claim 16 above, except a source structure includes a sidewall partially exposed by the gap.Fukuzumi et al., Sasagawa, Zhang et al. and Goda et al. are analogous art because they are directed to a three-dimensional (3D) memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Goda et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the source structure to include a sidewall partially exposed by the airgap, as taught by Fukuzumi et al., in Goda et al.’s device, in order to provide easier connection from the transistors of the structure to external connections which are required to operate the device.


Response to Arguments
1.	Applicants argue regarding claim 16, that Goda does not teach the claimed limitation of “the first composite layer completely covers a bottom surface of an upper one of two adjacent conductor layer, the second composite layer completely covers a top surface of a lower one of two adjacent conductor layer”, because Goda teaches that the first composite layer and the second composite layer cover only part of one of two adjacent conductor layer.

1.	The broad recitation of claim 16 does not require that the first composite layer completely covers an entire bottom surface of an upper one of two adjacent conductor layer and the second composite layer completely covers an entire top surface of a lower one of two adjacent conductor layer.  Therefore, Goda teaches the recited claimed limitation.

2.	Applicants argue regarding claim 32 that in Goda, while the side of charge storage 44 is in contact with gap 45, the end of charge storage 44 is in contact with insulative materials 26, which does not include any airgap.

2.	The bottom of charge storage 44 is an end.  Therefore, said end is also in contact with gap 45.

3.	The rest of applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
12/15/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800